           Case 2:20-cv-01484-RFB-VCF Document 64 Filed 01/03/21 Page 1 of 4




 1   KEVIN R. STOLWORTHY, ESQ.
     Nevada Bar No. 2798
 2   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 3   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 4   Las Vegas, NV 89169
     Telephone: (702) 678-5070
 5   Facsimile: (702) 878-9995
     kstolworthy@atllp.com
 6   malarie@atllp.com

 7   Attorneys for Plaintiffs/Counter-claimants Sportsman’s Royal Manor, LLC and Gary Brennan

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
     RSUI INDEMNITY COMPANY, a New                        Case No.: 2:20-cv-01484-RFB-VCF
11   Hampshire Stock Company; and EVANSTON
     INSURANCE COMPANY, an Illinois corporation           STIPULATION AND PROPOSED
12                                                        ORDER TO EXTEND DEADLINES
                           Plaintiffs,                    FOR DEFENDANTS SPORTSMAN’S
13                                                        ROYAL MANOR, LLC AND GARY
                                                          BRENNAN TO RESPOND TO FED. R.
14                  vs.                                   CIV. P. 12 MOTIONS FILED BY RSUI
                                                          INDEMNITY COMPANY,
15   SPORTSMAN’S ROYAL MANOR, LLC, a                      EVANSTON INSURANCE
     Nevada Limited Liability Company; DOMONIQUE          COMPANY, AND KAERCHER
16   BROWNING-PALMER, individually; GARY                  INSURANCE DEFENDANTS [ECF
     BRENNAN, individually;                               NOS. 58, 59, 60, 61]
17
                          Defendants.                     FIRST REQUEST
18

19   SPORTSMAN’S ROYAL MANOR, LLC; GARY
     BRENNAN;
20
                     Counter-claimants,
21

22                  vs.

23   RSUI INDEMNITY COMPANY; EVANSTON
     INSURANCE COMPANY; KAERCHER
24   CAMPBELL & ASSOCIATES INSURNACE
     BROKERAGE OF NEVADA, LLC; KAERCHER
25   INSURANCE, AN ALERA GROUP AGENCY,
     LLC; and DOE DEFENDANTS 1-10; ROE
26   DEFENDANTS 11-20;

27                  Counter-defendants.

28
                                                   1
            Case 2:20-cv-01484-RFB-VCF Document 64 Filed 01/03/21 Page 2 of 4




 1          Defendants/Counter-claimants, Sportsman’s Royal Manor, LLC and Gary Brennan
 2   (collectively, “Sportsman’s”), by and through their counsel, Armstrong Teasdale LLP,
 3   Plaintiff/Counter-defendant RSUI Indemnity Company (“RSUI”), by and through its counsel,
 4   Christian, Kravitz, Dichter, Johnson & Sluga, PLLC, Plaintiff/Counter-defendant Evanston
 5   Insurance Company (“Evanston”), by and through its counsel, Clyde & Co US LLP, and Counter-
 6   defendants Kaercher Campbell & Associates Insurance Brokerage of Nevada, LLC and Kaercher
 7   Insurance, an Alera Group Agency, LLC (collectively, “Kaercher Insurance”), by and through their
 8   counsel, Lipson Neilson PC, hereby move pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1,
 9   to extend Sportsman’s deadline from January 5, 2021, to January 22, 2021, to respond to the Fed. R.
10   Civ. P. 12 motions recently filed by RSUI, Evanston, and Kaercher Insurance, including:
11
                •   RSUI’s Motion to Dismiss Counts 1,2,3, and 4 of the First Amended Counterclaim
12                  (ECF No. 58), filed December 22, 2020;

13              •   Kaercher Campbell & Associates Insurance Brokerage of Nevada, LLC and
                    Kaercher Insurance, an Alera Group Agency, LLC’s Motion to Dismiss Counts 6, 7,
14                  and 8 of Sportsman’s Royal Manor, LLC and Gary Brennan’s First Amended
15                  Counterclaim (ECF No. 59), filed December 22, 2020;

16              •   Evanston Insurance Company’s Motion to Dismiss Count 1 through 4 of the First
                    Amended Counterclaim and Counterclaimants’ Claim for Exemplary and Punitive
17                  Damages (ECF No. 60), filed December 22, 2020; and
18
                •   Evanston Insurance Company’s Motion to Strike Counterclaimants’ Request for
19                  Exemplary Damages and Punitive Damages (ECF No. 61), filed December 22, 2020

20   (collectively, the “Rule 12 Motions”). This is the first request to extend these particular deadlines.
21          Good cause exists to extend Sportsman’s deadlines to respond to the Rule 12 Motions to
22   January 22, 2021.     As a condition to Sportsman’s consenting to provide Counter-defendants
23   additional time up to an including December 22, 2020, to respond to the First Amended
24   Counterclaim, Sportsman’s requested that the Counter-defendants likewise consent to a reciprocal
25   extension in the event Counter-defendants filed Fed. R. Civ. P. 12 motions in response to the First
26   Amended Counterclaim. Sportsman’s requested this extension because if any Fed. R. Civ. P. 12
27   motions were filed on December 22, 2020, the opposition deadlines would fall on January 5, 2021,
28   which is shortly after the Christmas and New Year’s holidays. Sportsman’s counsel will be out-of-

                                                         2
           Case 2:20-cv-01484-RFB-VCF Document 64 Filed 01/03/21 Page 3 of 4




 1   office for much of the holidays. In addition, due to the considerable number of pending motions,
 2   Sportsman’s requires additional time to be able to fully respond. RSUI, Evanston, and Kaercher
 3   Insurance agree to the January 22, 2021, opposition deadlines. This request is made in good faith
 4   and is not intended to unreasonably delay this matter. In particular, this case was only recently filed
 5   and the parties only recently conducted their case conference under Fed. R. Civ. P. 26(f), and the
 6   Scheduling Order was entered just this week (ECF No. 56).
 7   ///
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                        3
           Case 2:20-cv-01484-RFB-VCF Document 64 Filed 01/03/21 Page 4 of 4




 1          Based on the foregoing, the parties respectfully request that this Court extend Sportsman’s
 2   deadlines to respond to the pending Rule 12 Motions to January 22, 2021.
 3   Dated this 29th day of December, 2020.
     ARMSTRONG TEASDALE LLP                           CHRISTIAN, KRAVITZ, DICHTER,
 4
                                                      JOHNSON & SLUGA, PLLC
 5   By: /s/ Michelle D. Alarie
        KEVIN R. STOLWORTHY, ESQ. (NV Bar By: /s/ Gena L. Sluga
 6      #2798)                                GENA L. SLUGA, ESQ. (NV Bar #9910)
        MICHELLE D. ALARIE, ESQ. (NV Bar      MARTIN KRAVITZ, ESQ. (NV Bar #83)
 7      #11894)                               TYLER J. WATSON, ESQ. (NV Bar #11735)
        3770 Howard Hughes Parkway, Suite 200 8985 Eastern Avenue, Suite 200
 8      Las Vegas, Nevada 89169
                                              Las Vegas, Nevada 89123
 9   Attorneys for Defendants/Counter-claimants
                                                      Attorneys for Plaintiff/Counter-defendant RSUI
10   Sportsman’s Royal Manor, LLC and Gary
                                                      Indemnity Company
     Brennan
11
     CLYDE & CO US LLP                                LIPSON NEILSON P.C.
12
     By: /s/ Peter J. Whalen                          By: /s/ Amanda A. Ebert
13      PETER J. WHALEN, ESQ.                            JOSEPH P. GARIN, ESQ. (NV Bar #6653)
14      JENNIFER D. MCKEE, ESQ. (NV Bar                  AMANDA A. EBERT, ESQ. (NV Bar
        #9624                                            #12731)
15      3960 Howard Hughes Parkway, Suite 500            9900 Covington Cross Drive, Suite 120
        Las Vegas, Nevada 89169                          Las Vegas, Nevada 89144
16
     Attorneys for Plaintiff/Counter-defendant        Attorneys for Counter-defendants Kaercher
17   Evanston Insurance Company                       Campbell & Associates Insurance Brokerage of
                                                      Nevada, LLC and Kaercher Insurance, an Alera
18
                                                      Group Agency, LLC
19   MATTHEW L. SHARP, LTD.

20   By: /s/ Matthew L. Sharp
        MATTHEW L. SHARP, ESQ. (NV Bar
21      #4746)
22      432 Ridge Street
        Reno, Nevada 89509
23                                                        IT IS SO ORDERED:
     Attorneys for Defendant Domonique Browning-
24   Palmer
                                             ORDER
25
                                                      __________________________
                                                  IT IS SO ORDERED.
26                                                    RICHARD F. BOULWARE, II
27                                                    United States District Judge
                                                  UNITED STATES DISTRICT JUDGE
                                                     DATED this 3rd day of January, 2021.
28
                                                  DATE:

                                                      4
